Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5-7, 9, 10, 14, 15 and 19-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/16/2022.  Claim 14 have been withdrawn since it is dependent on a non-elected claim.  
Applicant’s election without traverse of Group I and Species I in the reply filed on 09/16/2022 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “lateral stops in a transverse direction”, as required in claim 1; and elastic strap or clamping means, as required in claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 8, 11-13 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 1, in line 11, “recesses” lacks antecedent basis.  It is unclear if applicant is referring to the previous recited “recess” of line 8, or if is introducing additional recesses.  In addition, the limitation “the width whereof in said longitudinal direction (DL)…and which are arranged to limit capillarity plating of said hands” is indefinite because it is unclear what applicant meant with the phrase “to limit capillarity plating of said hands”.  It is unclear to what structure is referring and/or the meaning of “capillarity plating of said hands”.  Lastly, the limitation “to facilitate the deposition…through the thickness thereof” is indefinite because it is unclear what applicant meant with the recited limitation.  The claim is indefinite because it is unclear what is “through the thickness” of the pallet, the leaching fluids or the hands?  In any case, it is unclear how the leaching fluids go through the thickness of the pallet; or how the hands could be deposited on the pallet and “through the thickness thereof”.  Regarding claim 6, “the total length” of adjacent recesses, lacks antecedent basis.  Regarding claim 8, recitation of “lower skid surface forming part of a skid” is indefinite because it is unclear what structure is the skid in order to understand what or which is the lower skid surface.  It is unclear what is the skid and its surface.  Regarding claim 11, “said skid” lacks antecedent basis.  It is unclear to what structure applicant refers to “said skid”.  Regarding claims 12, 16, and 17 recited “said lower skid surface” and/or  “said skid” lack antecedent basis.  It is unclear to what structure applicant refers to “lower skid surface” and/or “skid”.       

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736